DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12-13, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (PGPUB 20170329109).

Regarding claim 1, Kubota discloses an imaging lens comprising, in order from an object side toward an image plane side: 
a first lens (L1) having positive refractive power near an optical axis (Table 7); 
a second lens (L2) having positive refractive power near the optical axis (Table 7); 
a third lens (L3) having negative refractive power near the optical axis (Table 7); 
a fourth lens (L4) whose lens surface on the image plane side has a concave shape toward the image plane side near the optical axis (S8), wherein the fourth lens has negative refractive power (Table 7), and wherein the lens surface of the fourth lens on the image plane side has an aspherical shape with an inflection point (Tables 7-8 as well as image 1 below); 
a fifth lens (L5) whose lens surface on the image plane side has a concave shape toward the image plane side near the optical axis (S10), wherein the fifth lens has positive refractive power (Table 7); and 
a sixth lens (L6) having negative refractive power near the optical axis (Table 7).


    PNG
    media_image1.png
    1010
    1815
    media_image1.png
    Greyscale

Image 1. This is the aspherical lens shape of the image-side surface (surface 8) of the fourth lens plotted from the data provided in Tables 7 and 8 and using the expression found in [0104]. It shows that the lens surface intersects at (0,0) and then curves towards the image side to intersect at (0.0007, ±0.2708) and then curves back towards the object side to intersect at (0, ±0.3892). This shape creates a center of the lens that is concave and then a periphery of the lens that is convex, which satisfies the requirement for an inflection point.

Regarding claim 2, Kubota discloses wherein the following conditional expression is satisfied:
0.6 < f12/f < 1.0 (Table 7 where f12 = 3.32 and f = 5.13 giving 0.65);
where f12 represents composite focal length of the first lens and the second lens, and f represents focal length of an overall lens system.

Regarding claim 3, Kubota disclose wherein the following conditional expression is satisfied:
0.0 < f3/f4 < 0.7 (Table 7 where f3 = -6.71 and f4 = -101.33 giving 0.07);
where f3 represents focal length of the third lens, and f4 represents focal length of the fourth lens.

Regarding claim 4, Kubota discloses wherein the following conditional expression is satisfied:
f1/L1R1sag > 10.0 (Sag equation given in [0104], Tables 7 and 8 give f1 = 4.367 and L1R1sag = 0.282 giving 15.5, note that 0.282 is the maximum sag value and that if the effective diameter is 1.5 mm or less the expression is still satisfied);
where f1 represents focal length of the first lens, and L1R1sag represents a maximum value of a sag amount of a lens surface of the first lens on the object side at an effective diameter wherein inclination of the lens surface toward the image plane side is set as positive, and a unit is "mm".

Regarding claim 5, Kubota discloses wherein the following conditional expression is satisfied:
F2/L2R1sag > 10.0 (Sag equation given in [0104], Tables 7 and 8 give f2 = 10.087 and L2R1sag = 0.03 giving 336);
where f2 represents focal length of the second lens, and L2R1sag represents a maximum value of a sag amount of a lens surface of the second lens on the object side at an effective diameter (inclination of the lens surface toward the image plane side is set as positive, and a unit is "mm").

Regarding claim 6, Kubota discloses wherein the following conditional expression is satisfied:
2.65 < (D(L1)+D(L12)+D(L2))/L1R1sag < 55.0 (Table 7 where D(L1) = 0.518, D(L12) = 0.182, D(L2) = 0.597 and L1R1sag = 0.282 giving 4.6);
where D(L1) represents central thickness of the first lens, D(L12) represents an air space between the first lens and the second lens, D(L2) represents central thickness of the second lens, and L1Risag represents a maximum value of a sag amount of a lens surface of the first lens on the object side at an effective diameter, wherein inclination of the lens surface toward the image plane side is set as positive, and a unit is "mm".

Regarding claim 8, Kubota discloses wherein the following conditions is satisfied:
0.35 < D(L5)/(D(L56)+D(L6) < 1.05 (Table 7 where D(L5) = 0.659, D(L56) = 0.486 and D(L6) = 0.666 giving 0.6);
where D(L5) represents central thickness of the fifth lens, D(L56) represents an air space between the fifth lens and the sixth lens, and D(L6) represents central thickness of the sixth lens.

Regarding claim 9, Kubota discloses wherein the following conditional expression is satisfied: 

    PNG
    media_image2.png
    11
    176
    media_image2.png
    Greyscale
 (Table 7 where f4 = -101.33 and LFR2 = 26.7 giving -3.8)
where f4 represents focal length of the fourth lens, and R(L4R2) represents a paraxial radius of curvature of a lens surface of the fourth lens on the image plane side.

Regarding claim 10, Kubota discloses wherein the following conditional expression is satisfied:
0.0 < f5/R(L5R3) < 145.0 (Table 7 where f5 = 15.810 and R(L5R3) = 2.524 giving 6.3);
where f5 represents focal length of the fifth lens, and R(L5R2) represents a paraxial radius of curvature of a lens surface of the fifth lens on the image plane side.

Regarding claim 12, Kubota discloses wherein the following conditional expression is satisfied: 
    PNG
    media_image3.png
    11
    180
    media_image3.png
    Greyscale
 (where R(L1R1) = 2.238 and f = 5.13 giving 0.44)
where R(L1R1) represents a paraxial radius of curvature of a lens surface of the first lens on the object side, and f represents focal length of an overall lens system.

Regarding claim 13, Kubota discloses wherein an aperture stop is disposed between a lens surface of the first lens on the object side and a lens surface of the first lens on the image plane101SP371124 side or between the lens surface of the first lens on the image plane side and a lens surface of the second lens on the image plane side (ST, Fig. 10 and Table 7).

Regarding claim 15, Kubota discloses wherein a lens surface of the fifth lens on the image plane side has an aspherical shape with an inflection point (Tables 7 and 8).

Regarding claim 17, Kubota discloses an imaging apparatus comprising: 
an imaging lens (Fig. 10 shows an imaging lens unit); and 
an imaging device that outputs an imaging signal corresponding to an optical image formed by the imaging lens ([0001]), 
wherein the imaging lens includes, in order from an object side toward an image plane side: 
a first lens (L1) having positive refractive power near an optical axis (Table 7); 
a second lens (L2) having positive refractive power near the optical axis (Table 7); 
a third lens (L3) having negative refractive power near the optical axis (Table 7); 
a fourth lens (L4) whose lens surface on the image plane side has a concave shape toward the image plane side near the optical axis (S8), wherein the fourth lens having negative refractive power (Table 7) and wherein the lens surface of the fourth lens on the image plane side has an aspherical shape with an inflection point (Tables 7-8 and Image 1 above); 
a fifth lens (L5) whose lens surface on the image plane side has a concave shape toward the image plane side near the optical axis (S10), the fifth lens having positive refractive power (Table 7); and 
a sixth lens (L6) having negative refractive power near the optical axis (Table 7).

Regarding claim 18, Kubota discloses wherein the lens surface of the fourth lens on the image plane side has a convex shape toward the image plane sedate at the peripheral part (See Tables 7-8 and Image 1 above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota.

Regarding claim 7, Kubota discloses wherein the following conditional expression is satisfied:
15.0 < vd(L4) < 35.0 (Table 7 where vd(L4) = 25.6)
where vd(L4) represents an Abbe number of the fourth lens for a d line, and vd(L5) represents an Abbe number of the fifth lens for the d line.
Kubota does not disclose wherein the following expression is satisfied:
15.0 <vd(L5) < 35.0.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Abe number of the fifth lens to satisfy 15.0 <vd(L5) < 35.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the Abbe number of the fifth lens to be within the range above motivated by reducing image aberrations.

Regarding claim 11, Kubota does not disclose wherein the following conditional expression is satisfied:
2.3 < (R(L6R1) + R(L6R2))/(R(L6R1) - R(L6R2)) < 9.1
where R(L6R1) represents a paraxial radius of curvature of a lens surface of the sixth lens on the object side, and R(L6R2) represents a paraxial radius of curvature of a lens surface of the sixth lens on the image plane side.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the sixth lens to satisfy (R(L6R1) + R(L6R2))/(R(L6R1) - R(L6R2)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust the shape of the object and/or image side radii of the sixth lens to satisfy the expression above motivated by reducing image aberrations.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Nabeta et al. (PGPUB 20140063323).

Regarding claim 16, Kubota does not disclose wherein a lens surface of the sixth lens on the image plane side has an aspherical shape with an inflection point.
However, Nabeta teaches a similar lens system having a power arrangement of +, +, -, -, +, - ([0049]) and wherein a lens surface of the sixth lens on the image plane side has an aspherical shape with an inflection point ([0049]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Kubota and Nabeta such that the sixth lens had an inflection point on the image side surface motivated by improving image quality ([0049]).


Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks with respect to claims 1 and 17, the applicant argues that Kubota does not disclose that the image side surface of the fourth lens comprises inflection points. The office respectfully disagrees. As shown in Image 1 above, the fourth lens is concave at the center and then convex at the periphery. This figure was graphed using the aspheric lens equation provided by Kubota in [0104] and the data provided in Tables 7 and 8. Therefore, the applicant’s remarks that Kubota does not specifically state that fourth lens comprises inflection points is not persuasive. Kubota’s disclosure provides sufficient data to graph the inflection points of the lens. 
Applicant argues that it would not be obvious to one having ordinary skill to change the Abbe number of the fifth lens to satisfy the expression of claim 7. The office respectfully disagrees. The difference between the Kubota’s range of 35 to 75 and applicant’s range 15 to 35, while not overlapping, are close enough that a prima facie case of obviousness exists (MPEP 2144.05 I). One of ordinary skill in the art would expect a significant difference between the Abbe numbers of 34.9 and 35.1. Further, Kubota’s disclosure states that the VD5 limitation is to “more satisfactorily correct chromatic aberration” ([0038]). This language does not suggest that the Abbe number range is a requirement for satisfactorily correcting aberration. Rather, the Abbe numbers of the first to third lenses are said to be used to “satisfactorily correct the chromatic aberration” ([0037]). Therefore, there is no suggestion or requirement that the fifth lens have an Abbe number greater than 35 and less than 75 for the satisfactory correction of the chromatic aberration. 

 The office found the following prior art during its search and would like to make it of record here:
Chang et al. (PGPUB 20100188506) – Table 3 provides the same power arrangement, the fourth lens is aspheric with inflection points and the fifth lens has an Abbe number of 20.40.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872